Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This office action is in response to an election filed on 05/28/2021 in response to a restriction requirement mailed on 01/28/2021 of an application filed on 03/13/2020 in which claims 1-17 are currently pending. Claims 1-8, 11, and 15-17 are being examined while claims 9, 10, and 12-14 are considered withdrawn.

Drawings

The Examiner contends that the drawings submitted on 03/13/2020 are acceptable for examination proceedings.

Election/Restrictions

Claims 9, 10, and 12-14 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 05/28/2021.

Applicant’s election without traverse of Species I in the reply filed on 05/28/2021 is acknowledged.

Claim Rejections - 35 USC § 103


A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



Claim 1 is rejected under 35 U.S.C. 103 as being unpatentable over Jaya (US 2018/0099631) in view of Takahashi (US 2002/0125383).

As to claim 1, Jaya teaches a vehicle vision system comprising:

an isolation block configured to compress under pressure ([0031] and FIGs. 3A-3C – bumper reinforcement block formed of a compressible material; because of its compressible composition, the reinforcement block 106 provides a cushion between the bumper beam 102 and the fascia 145...during collisions, the reinforcement block 106 would press against the fascia 145, which in turn is pressed against back plate 175 of the RCAR fixture or an intruding component of the colliding vehicle...due to the cushioning effect of the reinforcement block 106, intrusion of the bumper 102 towards the back panel 152 or liftgate 150 is reduced...this in turn may reduce or eliminate the impact force and damage to the liftgate 150, components 155, and back panel 152; also see [0025] and FIG. 3A – the liftgate 150 may be controlled and operated by various liftgate components 155 arranged adjacent to the liftgate 150 within the vehicle 140 behind the fascia 145...liftgate components 155 may include cameras...the bumper beam 102 and the reinforcement plate 106 are covered by the vehicle fascia 145...the liftgate components 155 may be arranged within a recessed portion of front or rear end structures).

Jaya does not teach a rigid block on an interface surface of the isolation block configured to distribute pressure across the interface surface of the isolation block, the rigid block comprising a first 

However, Takahashi teaches a rigid block on an interface surface of a car bumper block that is configured to distribute pressure across the interface surface, the rigid block comprising a first protrusion extending away from the interface surface and having a cavity ([0028] – upper frame 12 and lower cross member 13 constituting a highly rigid structure; also see [0034] and [0053]-[0056] and FIGs. 1-5; [0054] – the infrared cameras 1L, 1R are fixed to the sensor brackets 31L, 31R, respectively, which constitute the highly rigid structure, the infrared cameras 1L, 1R are fixed securely; [0056] – the left and right infrared cameras 1L, 1R provided on the front side of the upper portion of the front bulkhead frame 11); and a camera embedded within the cavity and configured to capture video images (see [0044], [0045], and [0051] and FIGs. 1, 3, and 5). Jaya also teaches a rigid block attached to an isolation block ([0025] and [0031] and FIGs. 3A-3C).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jaya’s system with Takahashi’s system to show a rigid block on an interface surface of the isolation block configured to distribute pressure across the interface surface of the isolation block, the rigid block comprising a first protrusion extending away from the interface surface and having a cavity; and a camera embedded within the cavity and configured to capture video images. In Takahashi’s disclosure, there is provided a distance measuring sensor mounting structure which can not only maintain the high accuracy of a relative position between two distance measuring sensors while the sensors keep a required relative distance between them but also increase the rigidity of the body of a vehicle (Takahashi; [0008]).

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jaya in view of Takahashi and further in view of Campbell (US 2018/0029550).

As to claim 2, the combination of Jaya and Takahashi does not teach wherein the cavity is a through-hole extending through the isolation and rigid blocks.

However, Campbell teaches a camera embedded within a though-hole cavity of a car bumper comprising rigid blocks ([0063]-[0064] and FIGs. 12C-12D where cavities 103 in bumper beam 102 provide mounting points for backup cameras).

Therefore, and in addition to the above teachings disclosed in Jaya and Takahashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jaya’s system and Takahashi’s system with Campbell’s system to show wherein the cavity is a through-hole extending through the isolation and rigid blocks in order to provide a lightweight composite bumper assembly which is more resistant to failure in post-impact scenarios and to provide a bumper assembly which increases the consistency of vehicle assembly, conceals assembly gaps on body-on-frame vehicles, and/or protects portions of the vehicle body which are subject to wear or corrosion (Campbell; [0010]).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Jaya in view of Takahashi and further in view of McQuillen (US 2018/0095057).

As to claim 3, the combination of Jaya and Takahashi does not teach wherein the camera is attached to the rigid block, and not fixedly coupled to the isolation block.

However, McQuillen teaches one or more cameras mounted on the front or rear bumper in which the one or more cameras may be rotatable and/or movable, i.e. not fixed ([0102] and [0113]).

Therefore, and in addition to the above teachings disclosed in Jaya and Takahashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Jaya’s system and Takahashi’s system with McQuillen’s system to show wherein the camera is attached .

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Jaya and further in view of Takahashi.

As to claim 11, Campbell teaches a vehicle vision system comprising:

a first camera-embedded bumper; and a second camera-embedded bumper spaced from the first camera-embedded bumper, each of the first and second camera-embedded bumpers comprising ([0063]-[0064] and FIGs. 12C-12D where cavities 103 in bumper beam 102 provide mounting points for backup cameras; it can be seen in the drawings that there are two camera cavities on each side of the bumper beam): a camera embedded within a cavity of the bumpers and configured to capture video images ([0063]-[0064] and FIGs. 12C-12D).

Campbell does not teach the camera-embedded bumpers comprising: an isolation block configured to compress under pressure; a rigid block on an interface surface of the isolation block configured to distribute pressure across the interface surface of the isolation block, the rigid block comprising a first protrusion and a second protrusion extending away from the interface surface and having a cavity.

However, Jaya teaches the camera-embedded bumpers comprising: an isolation block configured to compress under pressure ([0031] and FIGs. 3A-3C – bumper reinforcement block formed of a compressible material; because of its compressible composition, the reinforcement block 106 provides a cushion between the bumper beam 102 and the fascia 145...during collisions, the reinforcement block 106 would press against the fascia 145, which in turn is pressed against back plate 175 of the RCAR fixture or an intruding component of the colliding vehicle...due to the cushioning effect of the reinforcement block 106, intrusion of the bumper 102 towards the back panel 152 or liftgate 150 is 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Campbell’s system with Jaya’s system. In Jaya’s disclosure, because of its compressible composition, the reinforcement block 106 provides a cushion between the bumper beam 102 and the fascia 145. During collisions, the reinforcement block 106 would press against the fascia 145, which in turn is pressed against back plate 175 of the RCAR fixture or an intruding component of the colliding vehicle. Due to the cushioning effect of the reinforcement block 106, intrusion of the bumper 102 towards the back panel 152 or liftgate 150 is reduced. This in turn may reduce or eliminate the impact force and damage to the liftgate 150, components 155, and back panel 152 (Jaya; [0031]).

The combination of Campbell and Jaya does not teach the camera-embedded bumpers comprising: a rigid block on an interface surface of the isolation block configured to distribute pressure across the interface surface of the isolation block, the rigid block comprising a first protrusion and a second protrusion extending away from the interface surface and having a cavity.

However, Takahashi teaches a rigid block on an interface surface of a car bumper block that is configured to distribute pressure across the interface surface, the rigid block comprising a first protrusion and a second protrusion extending away from the interface surface and having a cavity ([0028] – upper frame 12 and lower cross member 13 constituting a highly rigid structure; also see [0034] and [0053]-[0056] and FIGs. 1-5; [0054] – the infrared cameras 1L, 1R are fixed to the sensor brackets 31L, 31R, respectively, which constitute the highly rigid structure, the infrared cameras 1L, 1R are fixed securely; [0056] – the left and right infrared cameras 1L, 1R provided on the front side of the upper portion of the 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Campbell’s system and Jaya’s system with Takahashi’s system to show the camera-embedded bumpers comprising: a rigid block on an interface surface of the isolation block configured to distribute pressure across the interface surface of the isolation block, the rigid block comprising a first protrusion and a second protrusion extending away from the interface surface and having a cavity. In Takahashi’s disclosure, there is provided a distance measuring sensor mounting structure which can not only maintain the high accuracy of a relative position between two distance measuring sensors while the sensors keep a required relative distance between them but also increase the rigidity of the body of a vehicle (Takahashi; [0008]).

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Campbell in view of Jaya and Takahashi and further in view of McQuillen.

As to claim 15, the combination of Campbell, Jaya, and Takahashi does not teach wherein the camera is attached to the rigid block, and not fixedly coupled to the isolation block.

However, McQuillen teaches one or more cameras mounted on the front or rear bumper in which the one or more cameras may be rotatable and/or movable, i.e. not fixed ([0102] and [0113]).

Therefore, and in addition to the above teachings disclosed in Campbell, Jaya, and Takahashi, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Campbell’s system, Jaya’s system, and Takahashi’s system with McQuillen’s system to show wherein the camera is attached to the rigid block, and not fixedly coupled to the isolation block in order to effectively enable and adjust vehicle parameters.

Allowable Subject Matter

Claims 4-8, 16, and 17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHIHAN ZHOU whose telephone number is (571)270-7284.  The examiner can normally be reached on Mondays-Fridays 8:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.